Opinion issued October 23, 2014.




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-12-01015-CV
                           ———————————
                   MILLARD INTEREST, INC., Appellant
                                       V.
    J&A LEISURE, LTD, D/B/A MASSAGE ENVY-MEYERLAND, CJ'S
    PLACE, LLC, JERALD HENRY AND ANGELA HENRY, Appellees


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                        Trial Court Case No. 994127


                         MEMORANDUM OPINION

      The parties have filed an “Agreed Motion to Withdraw Opinion, Set Aside

the Trial Court’s Judgment, and Remand the Case to the Trial Court for Entry of a

Take-Nothing Judgment,” representing that they have settled the claims at issue

and no longer wish to pursue their litigation. In accordance with their settlement
agreement, they request that we grant their motion; withdraw our opinion of May

8, 2014; reverse, set aside, and vacate the trial court’s final judgment without

regard to the merits; and remand the case to the trial court for rendition of a take-

nothing judgment. See TEX. R. APP. P. 42.1(a)(2)(B), (c).

      We grant the parties’ request to remand, and we remand this case to the trial

court for entry of judgment consistent with the parties’ settlement. See TEX. R.

APP. P. 42.1(a)(2)(B). However, we deny their request to withdraw our May 8,

2014, opinion, and we do not withdraw that opinion. See TEX. R. APP. P. 42.1(c).



                                  PER CURIAM

Panel consists of Justices Jennings, Sharp, and Brown.




                                         2